DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The phrase “extra clear” in claim 10 is ambiguous because one of ordinary skill in the art cannot ascertain the level of clarity that defines a glass as “extra-clear.”

Claim Rejections - 35 USC § 103
Claims 1-4, 6-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over:
Williams et al. (US 2018/0037267) 
in view of 
Samman et al. (“Potential Use of Near, Mid and Far Infrared Laser Diodes in Automotive LIDAR Applications,” Vehicular Technology Conference Fall 2000, IEEE VTS Fall VTC2000)
and 
Lambracht et al. (WO 2016/202689)
as evidenced by
thefreedictionary.com.
Williams et al. discloses a roof structure (i.e., trim element) for incorporating sensors into a vehicle.  See the abstract.  A detection component (200) is placed behind a window glass (160).  See Figure 6 and paragraphs [0034] and [0047].  The detection component (200) may be a laser radar.  See paragraph [0051].  Laser radar is a synonym for LIDAR.  See the definition provided by thefreedictionary.com. 
Williams et al. fails to disclose that the glass sheet has an “absorption coefficient lower than 5 m-1 in the wavelength range from 1051 nm to 1650 nm” or wherein “an infrared-based remote sensing device in the wavelength range from 1051 nm to 1650 nm is placed behind the internal face of the glass sheet.” 
Samman et al. teaches that LIDAR employing a wavelength of 1.6 µm (1600 nm) is optimum for high returns and eye safety.  See the abstract. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided a LIDAR that uses infrared radiation of 1600 nm as the laser radar disclosed by Williams et al.   Such a wavelength provides optimal properties. 
The combined teachings of Williams et al. and Samman et al. fail to disclose that the glass (160) has an “absorption coefficient lower than 5 m-1 in the wavelength range from 1051 nm to 1650 nm.”
Williams et al. discloses “the sensor window 160 … may be constructed of a material which is transparent to the one or more sensors 200, thereby allowing the one or more sensors 200 to detect a characteristic of the environment of the vehicle 100 through the sensor window 160.”  See paragraph [0034].  In the embodiment where the sensor is a laser radar (LIDAR), it follows that the glass (160) should be transparent to the infrared radiation in the wavelength in the vicinity of 1600 nm so that the detection sensor may accurately measure the signal.
Lambracht et al. provides a glass sheet that has a high transmission of infrared radiation such that the glass has a coefficient of absorption of less than 1 m-1 over the range of 850 to 1050 nm.  See page 22 line 26 to page 23, lines 8.  Samples 1, 2, 4, 5, 7, 8, 10, 11, 12 and 13 of Lambracht et al. have transmission around 1600 nm approaching or exceeding 90%.  See Figures 1-5.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have employed the glass of Lambracht et al. as the glass cover (160) of Williams et al. because the glass of Lambracht et al. has a high IR transmittance.
The glass of Lambracht et al. is presumed to inherently possess an “absorption coefficient lower than 5 m-1 in the wavelength range from 1051 nm to 1650 nm” in view of the high transmittance shown in Figures 1-5 and the instant specification discloses that the glasses of EP application 15172779.9 possess the claimed properties.  See page 9, line 26 to page 10, line 10 of the instant specification.  Lambracht et al. claims priority to EP application 15172779.9.
As to claim 2, Williams et al. discloses that the trim element is an external roof element.  See the abstract.
As to claim 3, the glass of Lambricht et al. is presumed to inherently possess a coefficient of absorption of less than 1 m-1 over the range of 1051 to 1650 nm in view of the high transmittance shown in Figures 1-5, and the instant specification discloses that the glasses of EP application 15172779.9 possess the claimed properties.  See page 9, line 26 to page 10, line 10 of the instant specification.  
As to claim 4, Williams et al. discloses that the detection component (200) is optically coupled to the window (160) in Figure 6.
As to claims 6-9, Lambricht et al. teaches that the glass sheet contains a total iron content (expressed in the form of Fe2O3) of 0.002 -1%, 0.001% to 0.5% Cr2O3, 0.0001-0.5 Co and 0.0003-0.5% Se.  See the abstract.  These ranges are sufficiently specific to anticipate the ranges recited in claims 6-9.
As to claim 10, the glass of Lambricht et al. is presumed to be inherently “extra-clear” because the glass has the same absorption coefficient properties and composition as the presently claimed invention. 
As to claim 11, Samman et al. teaches laser diodes systems (i.e., solid state sensors) for use in automobiles.  See page 2084, first full paragraph of “Introduction.”
As to claims 12 and 13, Lambracht et al. discloses that the glass may have an antireflection coating.  See page 24, lines 3-10. 
As to claim 15, Samples 1, 2, 4, 5, 7, 8, 10, 11, 12 and 13 of Lambrach et al. have a light transmission that is lower than the near IR transmission.  See Figures 1-5.
Double Patenting
Claim 5 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,319,240 (‘240). This is a statutory double patenting rejection.
Instant claim 5 (with the limitations incorporated by reference to instant claim 1) is of the same scope claim 1 of the ‘240 patent.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-4 and 6-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,319,240 (‘240). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1-22 of the ‘240 patent completely encompass all of the limitations of instant claims 1-4 and 6-16.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of the documents cited on the attached 892 relate to sensors mounted on vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Sample/Primary Examiner, Art Unit 1784